McMURRAY, Presiding Judge.
Leroy Syms, a prison inmate, filed this pro se tort action against Phillip R. West, a superior court judge, to recover court costs Syms was required to pay in another proceeding. On July 27, 1998, the action was dismissed because Syms failed to file a mandatory ante litem notice and because of Judge West’s judicial immunity. Syms filed this direct appeal. Held:
Under OCGA § 42-12-8, the discretionary appeal procedures are required in civil actions filed by inmates. Jones v. Townsend, 267 Ga. 489 (480 SE2d 24). Because of Syms’ failure to comply with those requisite discretionary procedures, this appeal must be dismissed for lack of jurisdiction.

Appeal dismissed.


Andrews, C. J., and Ruffin, J., concur.

Thurbert E. Baker, Attorney General, John C. Jones, Senior Assistant Attorney General, for appellee.